DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (USPN 7659013).  
 	Regarding claim 1:  A method for producing a secondary battery (Yoon: figs 5-6), the method comprising: 
 	a space formation step of forming a resin injection space (Yoon:  the space in mold 100 that forms plastic molding 400; figs 5-6 and 9-10) around a predetermined site of a terminal by plugging an outer periphery of a resin blocking portion (Yoon: the quadrangular prism-shaped portion defined by support pins 310/320, core 210, mold 100, terminal 32, and the upper surface of bare cell 100 constitutes the resin blocking portion; figs 5-6) , which has a quadrangular prism shape, of the terminal; and 
 	an injection molding step of injection-molding a resin part on the terminal by injecting a resin into the injection space (Yoon: col 6:30-51), 
 	wherein the space formation step includes 
 	a constant-dimension pressing step of pressing between a pair of first outer peripheral surfaces (Yoon : support pins 310/320 constitute the first outer peripheral surfaces) extending parallelly to each other, from among four outer peripheral surfaces of the resin blocking portion, thereby bringing a distance between the pair of first outer peripheral surfaces to a predetermined distance (Yoon: the support pins are brought towards each other in order to facilitate positioning the terminal within the mold; col 6:58-col 7:56; figs 5-6); and 
 	a constant-pressure pressing step of pressing, at a predetermined pressure, between a pair of second outer peripheral surfaces (Yoon: core 210 and the portion of mold 100 that is opposite core 210 constitute the second outer peripheral surfaces; figs 5-6) extending in a direction that intersects the pair of first outer peripheral surfaces, from among the four outer peripheral surfaces of the resin blocking portion (Yoon: core 210 and the mold 100 are brought towards each other in order to facilitate positioning the terminal within the mold; col 6:58-col 7:56; figs 5-6).  

 	Regarding claim 2: The method for producing a secondary battery according to claim 1, wherein, in the resin blocking portion of the terminal, the distance between the pair of first outer peripheral surfaces is smaller than a distance between the pair of second outer peripheral surfaces (Yoon: the distance between the support pins is the thickness of the bare cell whereas the distance between the core 210 and the portion of mold 100 that is opposite core 210 is the length of the bare cell; the thickness of the bare cell is less than the length of the bare cell; figs 5-6 and 9-10).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (USPN 7659013) as applied to claim 1 above.  The above teachings of Yoon are incorporated hereinafter.
 	Regarding claims 3 and 4, Yoon does not teach the claimed distance DA. The distance between supporting pins is well-known in the molding art as an important molding parameter and the desired distance would have been obviously and readily determined through routine experimentation by one of ordinary skill in the art before the effective filing date of the invention.  Further, the claimed distance is generally well-known in the insert molding art, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to set the distance between the supporting pins to the claimed distance DA in order to ensure the terminals and circuits boards of Yoon are not moved during the injecting step.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents teach insert molding of batter terminals: USPNs 4732726 and 9520590; and JP201244733.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744